DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 17 November 2020. The references have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer et al. (DE102018216538 translation provided by Applicant.
	Referring to Claim 1, Mayer teaches performing a first calibration measurement ([0026]) comprising the following: generating a first frequency-modulated oscillation signal  (#10, 16 18 and [0012] and [0018]) by means of the first radar transceiver (RF Module 10) based on frequency ramp parameters that characterize a frequency ramp; applying the first frequency-modulated oscillation signal to a first terminal (TX in 10) of the first radar transceiver (high-frequency module 10 [0018]), the first terminal being connected to a second terminal (TX of high-frequency module 12) of the second radar transceiver via a signal line (Fig. 1 L; [0017] and [0026]); generating a second frequency-modulated oscillation signal (#16, 18 and 12; [0023] as well as above citations) by means of the second radar transceiver based on the frequency ramp parameters; and combining (mixer 22) the first oscillation signal received via the second terminal with the second oscillation signal by means of the second radar transceiver to generate a first difference signal (D1 [0026]) having a first frequency difference between the first oscillation signal and the second oscillation signal; performing a second calibration measurement ([0027]) which comprises the following: generating the second frequency-modulated oscillation signal by means of the second radar transceiver based on the frequency ramp parameters [0027]; applying the second frequency-modulated oscillation signal to the second terminal ([0018] and [0023]); Attorney Docket No.: INF-2019P55499USgenerating the first frequency-modulated oscillation signal by means of the first radar transceiver based on the frequency ramp parameters [0027]; and combining the second oscillation signal received via the first terminal with the first oscillation signal by means of the first radar transceiver to generate a second difference signal (D2) having a second frequency difference between the first oscillation signal and the second oscillation signal; and determining the at least one calibration parameter based on the first difference signal and the second difference signal; [0027] and [0029-0032].	
	Referring to Claim 2, Mayer teaches for the first calibration measurement, activating the first radar transceiver is via a first signal in order to trigger the generation of the first frequency- modulated oscillation signal and activating the second radar transceiver is via a second signal in order to trigger the generation of the second frequency-modulated oscillation; [0011] and [0022].
	Referring to Claim 3, Mayer teaches respectively outputting the first signal and the second signal to the first radar transceiver and the second radar transceiver simultaneously; [0011] and [0022].
	Referring to Claim 7, Mayer teaches wherein the at least one calibration parameter is a signal propagation time over the signal line; [0001] and [0032].
	Referring to Claim 8, Mayer teaches wherein the signal propagation time is determined based on a ratio of a gradient of the frequency ramp to a difference between the first frequency difference and the second frequency difference; [0001] and [0024].
	Referring to Claims 14 and 19, Mayer teaches wherein the signal line is a line for transmitting an oscillation signal derived from a local oscillator from the first radar transceiver to the second radar transceiver during a radar measurement; Fig. 1 and [0017].
	Referring to Claims 15 and 20, Mayer teaches wherein the first radar transceiver is formed on a first semiconductor chip, and wherein the second radar transceiver is formed on a second semiconductor chip; [0016].
	Referring to Claim 16, Mayer teaches a first radar transceiver; a second radar transceiver; and a processing circuit configured to: activate the first radar transceiver to generate a first frequency-modulated oscillation signal for a first calibration measurement based on frequency ramp parameters that characterize a frequency ramp, and apply said oscillation signal to a first terminal of the first radar transceiver, wherein the first terminal is connected to a second terminal of the second radar transceiver via a signal linthe frequency ramp parameters, and to combine the first oscillation signal received via the second terminal with the second oscillation signal in order to generate a first difference signal having a first frequency difference between the first oscillation signal and the second oscillation signal; activate the second radar transceiver to generate the second oscillation signal for a second calibration measurement based on the frequency ramp parameters and to apply said oscillation signal to the second terminal; activate the first radar transceiver to generate the first oscillation signal for the second calibration measurement based on the frequency ramp parameters, and to combine the second oscillation signal received via the first terminal with the first oscillation signal in order to generate a second difference signal having a second frequency difference between the first oscillation signal and the second oscillation signal; and determine at least one calibration parameter based on the first difference signal and the second difference signal; see citations and rationale of Claim 1 above.
	Referring to Claim 17, Mayer teaches wherein for the first calibration measurement the processing circuit is configured to activate the first radar transceiver via a first signal in order to trigger the generation of the first frequency-modulated oscillation signal and to activate the second radar transceiver via a second signal in order to trigger the generation of the second frequency-modulated oscillation signal; [0022].
	Referring to Claim 18, Mayer teaches wherein the processing circuit is configured to: output the first signal and the second signal to the first radar transceiver and the second radar transceiver simultaneously; or the second signal to the second radar transceiver with a time delay relative to the first signal; [0022].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Loesch et al. (Loesch, US PGPub 2021/0072350).
	Referring to Claim 4, Mayer teaches outputting the second signal to the second radar transceiver, but does not explicitly disclose nor limit with a time delay relative outputting the first signal to the first radar transceiver.
	However, Loesch teaches a time delay relative outputting the first signal to the first radar transceiver; [0009-0010] and [0061].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mayer with the time delay as taught by Loesch as the delay allows one to achieve a higher measuring accuracy in the distance and relative speed measurement.
	Referring to Claim 5, Mayer as modified by Loesch teaches synchronizing a signal processing of the second radar transceiver is to a first local clock signal, and wherein the second signal is output to the second radar transceiver delayed by one or more clock cycles of the first local clock signal relative to the output of the first signal to the first radar transceiver; [0061-0062] of Loesch.
	Referring to Claim 6, Mayer teaches synchronizing a signal processing of the first radar transceiver to a second local clock signal, wherein the first local clock signal and the second local clock signal are derived from one clock source; [0037-0038] and [0061-0062] of Loesch.

	Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646